                                                             Copy mailed by Chambers 8-28-19 DH




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
AARON PARKER,                                                 :
                           Plaintiff,                         :
                                                              :
v.                                                            :
                                                                      OPINION AND ORDER
                                                              :
CHAPLAIN TERESA DARDEN; SHERIFF                               :
                                                                      16 CV 6532 (VB)
LOUIS FALCO III; SGT. LOUIS FALCO IV;                         :
and CHIEF OF CORRECTIONS ANTHONY J.                           :
VOLPE,                                                        :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Aaron Parker, proceeding pro se and in forma pauperis, brings this action under

42 U.S.C. § 1983, alleging defendants Chaplain Teresa Darden, Sheriff Louis Falco III, Sergeant

(“Sgt.”) Louis Falco IV, and Chief of Corrections Anthony J. Volpe violated his First

Amendment right to freedom of religion while he was incarcerated at Rockland County Jail

(“RCJ”). 1

        Now pending is defendants’ unopposed motion for summary judgment. (Doc. #67). 2

        For the reasons set forth below, the motion is GRANTED.

        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.




1
        Four plaintiffs originally filed the complaint—Aaron Parker, Patricia Mortel, Sheikh
Afzal, and James C. King. By Orders dated October 21, 2016, and November 6, 2017, the Court
dismissed plaintiffs Afzal, King, and Mortel pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure for failure to prosecute or comply with a Court order. (Docs. ##8, 30). As a result,
Parker is the only plaintiff remaining in the case.
2
       Plaintiff’s opposition was originally due February 5, 2019. Plaintiff failed to file an
opposition or seek an extension of time to do so by that date. On February 25, 2019, the Court
sua sponte extended plaintiff’s time to oppose to March 27, 2019. Plaintiff again failed to file an
opposition or seek an extension of time to do so. Accordingly, on April 8, 2019, the Court
deemed the motion fully submitted and unopposed.


                                                         1
                                        BACKGROUND

       Defendants have submitted a brief, a statement of material facts, supporting affidavits and

declarations, and exhibits, which, along with plaintiff’s complaint, reflect the following factual

background.

A.     Allegations

       At all relevant times, plaintiff was incarcerated at RCJ. Plaintiff, who identifies as

Muslim, alleges defendants interfered with the practice of his religion in several ways. Plaintiff

alleges:

       i.      Chaplain Darden did not provide religious materials, including the Quran,
               to Muslim inmates when requested, whereas she provided bibles to
               members of other religions upon request;

       ii.     Chaplain Darden did not allow female inmates to attend Muslim services;

       iii.    Chaplain Darden and a nonparty captain did not let non-Muslims attend
               Islamic services, whereas other religions had an “open door policy” (Doc.
               #3 (“Compl.”) at 3);

       iv.     The only way RCJ inmates could obtain Halal meals was through the
               grievance process;

       v.      Plaintiff did not know what “the funds were being used for concerning our
               Islamic religion” (id.); and

       vi.     RCJ officials prevented inmates from taking the Shahada oath, which
               plaintiff states is required for conversion to Islam.

       In addition, plaintiff alleges on July 18 and 19, 2016, at 3:00 and 11:00 p.m., plaintiff and

other inmates were praying in the day room area. According to plaintiff, Sgt. Falco, in a

“threatening tone,” told the housing officer to stop the inmates from praying and verbally abused

the inmates. (Compl. at 4). Plaintiff alleges the inmates had been praying in the day room for

months without any issues.




                                                 2
         Sgt. Falco states he “directed the officers supervising plaintiff’s housing unit to stop the

inmates from congregating with facility issued blankets and their personal prayer rugs on the

floor of the day space area.” (Doc. #66-21 (“Falco Decl.”) ¶ 2). According to Sgt. Falco, he told

the inmates they could pray any time they wanted in their respective cells, at the day room tables,

or during their allotted times in the programs area.

         Finally, plaintiff claims defendants Sgt. Falco and Chaplain Darden defamed his

character. Plaintiff testified at his deposition that Sgt. Falco and Chaplain Darden each said

plaintiff was not a Muslim, but conceded neither defendant did so in the presence of a third

party.

B.       Grievances

         According to the chief of corrections for the Rockland County Sherriff’s office, plaintiff

filed five grievances while at RCJ. Only two of those grievances are relevant here. 3

         The first grievance, dated July 20, 2016 (#2016–89), concerns Sgt. Falco’s alleged use of

racist remarks and disruption of the inmate’s prayer in the day room. The grievance coordinator

found the grievance was unsubstantiated and denied action on the grievance. Plaintiff’s

subsequent appeals were likewise denied.

         In the other relevant grievance (#2016–87), dated July 22, 2016, plaintiff asserted that

Chaplain Darden had inappropriately shared “family business” with his “girlfriend in the County

Jail” and that Chaplain Darden was wrong to discriminate against Muslims “because a person




3
        The other three grievances involve plaintiff’s claims that (i) he did not receive return
receipts for three letters, (ii) a nonparty amended plaintiff’s legal documents, and (iii) officers
failed to comply with New York State health rules regarding cleaning hazardous waste.


                                                   3
want to change their faith.” (Doc. #66-16 at ECF 2). 4 The grievance and plaintiff’s appeals

were ultimately denied.

       In addition, another inmate—James King, a former plaintiff in this action—filed a

grievance relating to the facility providing Halal meals to Muslims who requested them.

Plaintiff testified at his deposition that he signed King’s grievance, but did not file his own

grievance related to Halal meals.

                                           DISCUSSION

I.     Standard of Review

       A.      Summary Judgment

       The Court must grant a motion for summary judgment if the pleadings, discovery

materials before the Court, and any affidavits show there is no genuine issue as to any material

fact and it is clear the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       A fact is material when it “might affect the outcome of the suit under the governing

law . . . . Factual disputes that are irrelevant or unnecessary” are not material and thus cannot

preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       A dispute about a material fact is genuine if there is sufficient evidence upon which a

reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty Lobby,

Inc., 477 U.S. at 248. The Court “is not to resolve disputed issues of fact but to assess whether

there are any factual issues to be tried.” Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir.

2010) (citation omitted). It is the moving party’s burden to establish the absence of any genuine




4
       “Doc. #__ at ECF __” refers to the page numbers automatically assigned by the Court’s
Electronic Case Filing system.


                                                  4
issue of material fact. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010).

         If the non-moving party has failed to make a sufficient showing on an essential element

of his case on which he has the burden of proof, then summary judgment is appropriate. Celotex

Corp. v. Catrett, 477 U.S. at 323. If the non-moving party submits “merely colorable” evidence,

summary judgment may be granted. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249–50. The

non-moving party “must do more than simply show that there is some metaphysical doubt as to

the material facts, and may not rely on conclusory allegations or unsubstantiated speculation.”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (internal citations and quotation

omitted). The mere existence of a scintilla of evidence in support of the non-moving party’s

position is likewise insufficient; there must be evidence on which the jury could reasonably find

for him. Dawson v. County of Westchester, 373 F.3d 265, 272 (2d Cir. 2004).

         On summary judgment, the Court construes the facts, resolves all ambiguities, and draws

all permissible factual inferences in favor of the non-moving party. Dallas Aerospace, Inc.

v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). If there is any evidence from which a

reasonable inference could be drawn in favor of the non-moving party on the issue on which

summary judgment is sought, summary judgment is improper. See Sec. Ins. Co. of Hartford

v. Old Dominion Freight Line, Inc., 391 F.3d 77, 82–83 (2d Cir. 2004).

         In deciding a motion for summary judgment, the Court need only consider evidence that

would be admissible at trial. Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d 736,

746 (2d Cir. 1998).




                                                 5
II.     Standing

        Defendants argue plaintiff lacks standing to bring claims for women and non-Muslims

who were not permitted to attend Muslim services, and for inmates who were not permitted to

take the Shahada oath.

        The Court agrees.

        “The doctrine of standing asks whether a litigant is entitled to have a federal court resolve

his grievance. This inquiry involves ‘both constitutional limitations on federal-court jurisdiction

and prudential limitations on its exercise.’” Hillside Metro Assocs., LLC v. JPMorgan Chase

Bank, Nat’l Ass’n, 747 F.3d 44, 48 (2d Cir. 2014) (quoting Kowalski v. Tesmer, 543 U.S. 125,

128–29 (2004)). “The ‘prudential standing rule . . . normally bars litigants from asserting the

rights or legal interests of others in order to obtain relief from injury to themselves.’” Rajamin v.

Deutsche Bank Nat’l Trust Co., 757 F.3d 79, 84 (2d Cir. 2014) (quoting Warth v. Seldin, 422

U.S. 490, 509 (1975)). Thus, a plaintiff “generally must assert his own legal rights and interests,

and cannot rest his claim to relief on the legal rights or interests of third parties.” Id. (quoting

Warth v. Seldin, 422 U.S. at 499). However, a court may permit third-party standing when a

plaintiff can demonstrate “(1) a close relationship to the injured party and (2) a barrier to the

injured party’s ability to assert its own interests.” W.R. Huff Asset Mgmt. Co., LLC v. Deloitte

& Touche LLP, 549 F.3d 100, 109 (2d Cir. 2008).

        Plaintiff does not assert that defendants’ alleged refusal to allow women and non-

Muslims to attend Muslim services, or to allow inmates to take the Shahada oath, violated his

rights—rather, plaintiff asserts these practices violated the rights of other inmates. Indeed,

plaintiff fits into none of the categories of people he claims were injured by these alleged

practices: plaintiff is male, a Muslim, and was not prevented from taking the Shahada oath.




                                                   6
Moreover, plaintiff has not asserted, let alone submitted any evidence, that he has a sufficiently

close relationship to the third parties for whom he brings claims, or that those third parties are

unable to assert their own interests.

       Accordingly, plaintiff’s claims based on defendants’ alleged refusal to allow women and

non-Muslims to attend Muslim services, or to allow inmates to take the Shahada oath, are

dismissed.

III.   Exhaustion of Administrative Remedies

       Defendants argue plaintiffs’ remaining claims, except for plaintiff’s claim based on Sgt.

Falco’s preventing plaintiff from praying in the day room, should be dismissed with prejudice for

failure to exhaust administrative remedies. Those claims are based on: (i) Chaplain Darden’s

alleged failure to provide the Quran or other religious materials to Muslims, (ii) defendants’

alleged failure to provide Halal meals to inmates, (iii) defendants’ allegedly improper use of

funds for Islamic programming or services, and (iv) Chaplain Darden and Sgt. Falco’s allegedly

defamatory remarks.

       The Court agrees, except as to plaintiff’s defamation claims. Such state law claims are

not subject to the Prison Litigation Reform Act’s (“PLRA”) exhaustion requirement. See Nunez

v. Goord, 172 F. Supp. 2d 417, 430 (S.D.N.Y. 2001) (holding PLRA’s exhaustion requirement

does not apply to state-law claims), reconsideration granted on other grounds, 2002 WL 1162905

(S.D.N.Y. June 3, 2002).

       Under the PLRA, “[n]o action shall be brought with respect to prison conditions

under . . . Federal law[] by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

exhaustion requirement “applies to all inmate suits about prison life, whether they involve




                                                   7
general circumstances or particular episodes, and whether they allege excessive force or some

other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). Failure to exhaust is an affirmative

defense, Williams v. Correction Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016), and therefore

defendants bear the burden of proving it, Key v. Toussaint, 660 F. Supp. 2d 518, 523 (S.D.N.Y.

2009). An inmate’s claim is properly dismissed with prejudice when “administrative remedies

have become unavailable after the prisoner had ample opportunity to use them and no special

circumstances justified failure to exhaust.” Berry v. Kerik, 366 F.3d 85, 88 (2d Cir. 2004).

       Like with notice pleading, a grievance must “allege facts sufficient to alert corrections

officials ‘to the nature of the claim,’ and ‘provide enough information about the conduct’ at issue

‘to allow prison officials to take appropriate responsive measures.’” Singh v. Lynch, 460 F.

App’x 45, 47 (2d Cir. 2012) (summary order) (quoting Johnson v. Testman, 380 F.3d 691, 697

(2d Cir. 2004)). 5 “[T]he grievance may not be so vague as to preclude prison officials from

taking appropriate measures to resolve the complaint internally.” Brownell v. Krom, 446 F.3d

305, 310 (2d Cir. 2006).

       Here, plaintiff filed a grievance (#2016–89) regarding only one of the federal claims for

which he has standing—his claim that Sgt. Falco told plaintiff and other inmates that they could

not pray in the day room. But neither that grievance, nor any of the other four that the Rockland

County Sherriff’s office provided from plaintiff’s time at RCJ, notified prison officials that

plaintiff sought to bring any of the other claims for which he has standing.

       Moreover, plaintiff’s alleged signing of King’s grievance does not show plaintiff

exhausted his administrative remedies regarding plaintiff’s claim that inmates could only obtain




5
       Because plaintiff is proceeding pro se, he will be provided with copies of all unpublished
opinions cited in this ruling. See Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).


                                                 8
Halal meals by filing grievances. Under state regulations governing grievance procedures in

local jails, “complaints pertaining to an inmate other than the inmate actually filing the grievance

are not grievable and may be returned to the inmate by the grievance coordinator.” N.Y. Comp.

Codes R. & Regs. tit. 9, § 7032.4(h). Further, the PLRA does not permit vicarious exhaustion

absent class certification. Pagan v. Westchester County, 2014 WL 982876, at *12 (S.D.N.Y.

Mar. 12, 2014), on reconsideration, 2015 WL 337403 (S.D.N.Y. Jan. 26, 2015).

        Further, plaintiff does not assert that the grievance procedure was unavailable to him.

See Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (a prisoner’s duty to exhaust can be excused

only when the administrative remedy is unavailable, or put differently, “officially on the books

[but] . . . not capable of use to obtain relief”).

        Finally, plaintiff’s time to file a grievance has expired—under RCJ regulations, an inmate

must file a formal grievance within five days of the act or occurrence giving rise to the

grievance.

        Accordingly, plaintiff’s claims based on (i) Chaplain Darden’s alleged failure to provide

the Quran or other religious materials to Muslims, (ii) defendants’ alleged failure to provide

Halal meals to inmates, and (iii) defendants’ allegedly improper use of funds for Islamic

programming or services, are dismissed with prejudice.

IV.     Defamation Claims

        Defendants argue plaintiff’s defamation claims against Sgt. Falco and Chaplain Darden

fail as a matter of law because plaintiff admitted at his deposition that neither Sgt. Falco nor

Chaplain Darden publicized their comments to a third party that plaintiff was not a Muslim. The

Court agrees. See Friedman v. Self Help Cmty. Servs., Inc., 647 F. App’x 44, 47 (2d Cir. 2016)




                                                     9
(summary order) (defamation claim in New York requires publication to a third party of a

defamatory statement of fact that was false).

          Accordingly, summary judgment is granted in defendants’ favor on plaintiff’s defamation

claims.

V.        Free Exercise Claim 6

          The only remaining claim is plaintiff’s First Amendment claim against Sgt. Falco for

refusing to let plaintiff pray in the day room. That claim fails because Sgt. Falco had a legitimate

penological interest in prohibiting plaintiff from praying in the day room, and plaintiff has not

submitted any evidence suggesting Sgt. Falco’s concerns were irrational.

          “Inmates clearly retain protections afforded by the First Amendment, including its

directive that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz,

482 U.S. 342, 348 (1987) (internal citations omitted). To prove a violation of his First

Amendment right to free exercise of religion, an inmate must show “at the threshold that the

disputed conduct substantially burdens his sincerely held religious beliefs.” Salahuddin v.

Goord, 467 F.3d 263, 274–75 (2d Cir. 2006) (internal citation omitted). “The defendants then

bear the relatively limited burden of identifying the legitimate penological interests that justify

the impinging conduct.” Id. at 275. Finally, the inmate must show the articulated concerns were

irrational. Id.




6
        To the extent plaintiff asserts claims under the Religious Land Use and Institutionalized
Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1, they must be dismissed. Only injunctive relief
is available under RLUIPA, Holland v. Goord, 758 F.3d 215, 224 (2d Cir. 2014), and plaintiff’s
claims for injunctive relief are moot because plaintiff is no longer housed at RCJ and does not
allege he will be subject to the same action again, Pugh v. Goord, 571 F. Supp. 2d 477, 489
(S.D.N.Y. 2008).


                                                 10
       A regulation that burdens a protected right must be reasonably related to a legitimate

penological interest to pass constitutional muster. Salahuddin v. Goord, 467 F.3d at 274. Courts

evaluate four factors in determining reasonableness:

       [(i)] whether the challenged regulation or official action has a valid, rational
       connection to a legitimate governmental objective; [(ii)] whether prisoners have
       alternative means of exercising the burdened right; [(iii)] the impact on guards,
       inmates, and prison resources of accommodating the right; [(iv)] and the existence
       of alternative means of facilitating exercise of the right that have only a de minimis
       adverse effect on valid penological interests.

Id. (citing Turner v. Safley, 482 U.S. 78, 90–91 (1987) (footnote omitted)).

       Here, even assuming plaintiff’s sincerely held religious beliefs were substantially

burdened, defendants have proffered legitimate penological interests in prohibiting plaintiff from

praying in the day room: to prevent (i) tripping; (ii) creating fire hazards; (iii) inmates from

interfering with the movement of other inmates and staff; and (iv) inmates from surprise-

attacking other inmates or staff members attempting to pass. Moreover, although plaintiff’s

testimony on this point vacillated, plaintiff admitted at his deposition that the housing officer told

him he was permitted to pray in his cell—an alternative means of exercising his right.

According to Sgt. Falco, plaintiff also had the option of praying at the tables in the day room or

during the allotted time in the program area, although plaintiff testified this option was never

communicated to him.

       Plaintiff, who did not oppose the motion for summary judgment, has not shown Sgt.

Falco’s concerns were irrational. Cf. Miller v. Bouchard, 2013 WL 1294417, at *9 (N.D.N.Y.

Mar. 4, 2013) (“Even when construed liberally, and granting Plaintiff every reasonable inference,

Plaintiff’s Complaint standing alone is simply insufficient to warrant a finding that Defendant's

policies were irrational or that the accommodation offered to Plaintiff was unreasonable.”),

report and recommendation adopted, 2013 WL 1289526 (N.D.N.Y. Mar. 26, 2013).



                                                 11
       As for plaintiff’s assertion that Sgt. Falco used racist or derogatory language in telling

plaintiff he could not pray in the day room, plaintiff admitted at his deposition that he did not

speak to Sgt. Falco on the day the housing officer told him he could not pray in the day room.

Moreover, even if Sgt. Falco had used racist or derogatory language, it is unclear how, if at all,

that would support plaintiff’s free exercise claim.

       Accordingly, defendants are entitled to summary judgment on plaintiff’s free exercise

claim based on Sgt. Falco’s alleged refusal to let plaintiff pray in the day room.

                                         CONCLUSION

       The motion for summary judgment is GRANTED.

       The Clerk is instructed to terminate the motion (Doc. #67) and close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: August 28, 2019
       White Plains, NY                       SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 12
